DETAILED ACTION
This action is pursuant to the claims filed on 08/19/2021. Claims 1-19 and 21 are pending. A first action on the merits of claims 1-19 and 21 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2021 has been entered.
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly. As a result, the 35 USC 112 rejections of the previous office action are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodo (U.S. PGPub No. 2008/0202490) in view of Ota (U.S. PGPub No. 2010/0087902).
Regarding claim 1 Dodo teaches a heating tool (Fig 3 heat generating body 1) comprising: an exothermic composition (Fig 3A heat generating composition body 1A and [0096] composition containing water, exothermic substance, carbon components, and a reaction accelerator) containing an oxidation accelerator ([0096 and 0187] carbon component is oxidation accelerator), an oxidizable metal powder ([0096-0099] iron powder), and water ([0096]); an active ingredient-containing adhesive layer (Fig 3 and [0035] adhesive layer 9 contains a functional substance disclosed in [0344] as caffeine; [0048, 0318, and 0323] adhesive layer includes a non-hydrophilic adhesive); the exothermic composition being housed in an air-permeable container bag ([0080-0081] covering material 5 act as air permeable container), wherein the adhesive layer contains a base, the base is at least one member selected from a group consisting of rubber-based adhesives, acrylic-based adhesives, silicone-based adhesives, and urethane-based adhesives ([0323] “Examples of the adhesive which constitutes the non-hydrophilic adhesive layer include acrylic adhesives”); wherein the active ingredient is at least one member selected from a group consisting of fragrances and warm-sensation components ([0344] caffeine), and wherein the warm-sensation component is at least one member selected from a group consisting of capsaicin, caffeine, tocopherol nicotinate, nonylic acid vanillyl amide, nicotinic acid benzyl ester, vanillyl butyl ether, vanillyl ethyl ether, vanillyl propyl ether, vanillyl pentel ether, vanillyl hexyl ether, vanillyl butyl ether acetate and capsicum extract ([0343-0344] functional substance of adhesive layer is caffeine).
The above referenced embodiment of Dodo fails to explicitly teach the vapor deposition layer between the container bag and adhesive layer.
In related heating tool prior art, Ota teaches a similar heating tool (Fig 1) wherein a vapor deposition layer (Fig 4 and [0062], polymer sheet layer 31 can be vapor deposited material) is disposed between a similar container bag (Fig 1 exothermic composition 50) and adhesive layer (Fig 4 adhesive 37 of air impermeable layer 30; vapor deposited film 31 is between 50 and 37). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heating tool of Dodo in view of Ota to incorporate the vapor deposition layer between the container bag and adhesive layer to arrive at the device of claim 1. Doing so would advantageously provide the heating tool with increased heat-sealability of the exothermic composition ([0062]).
Regarding claim 2, Dodo further teaches for direct application to the skin via the adhesive layer ([0317] adhesive layer is capable of being directly applied to skin).
Regarding claims 3 and 8, Dodo further teaches wherein the oxidation accelerator is carbon black ([0187] carbon component is carbon black).
Regarding claims 4 and 9-11, Dodo further teaches wherein the exothermic composition further contains a water-soluble salt and/or a water-retaining agent ([0097]).
Regarding claims 5 and 12-16, in view of the above combination, Dodo further teaches wherein the exothermic composition contains the oxidation accelerator in an amount of 1 to 50 parts by weight ([0182]). Examiner notes that this converts to a minimum of 0.39 wt% and a maximum of 32.89 wt% . Maximum calculation based on the maximum part by weight of the carbon component (50) and the minimum sum of the part by weight of all other ingredients [Wingdings font/0xE0]                                 
                                    
                                        
                                            50
                                        
                                        
                                            50
                                            +
                                            102.04
                                        
                                    
                                    =
                                    0.3289
                                    =
                                    32.89
                                    %
                                
                            . Minimum calculation based on the minimum part by weight of the carbon component (1) and the maximum sum of the part by weight of all other ingredients [Wingdings font/0xE0]                                 
                                    
                                        
                                            1
                                        
                                        
                                            1
                                            +
                                            257
                                        
                                    
                                    =
                                    0.0039
                                    =
                                    0.39
                                    %
                                
                            ).
The Dodo/Ota combination discloses the invention substantially as claimed above except for the exact range of the oxidation accelerator in the exothermic composition being in an amount of 1 to 30 wt%.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Dodo in view of Ota to incorporate a wt% in an amount of 1 to 30 for the oxidation accelerator in the exothermic composition, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have done so to determine an ideal range of the oxidation accelerator to achieve sufficient heating of the device for the user.	
Regarding claims 6 and 17-19, in view of the above combination, Dodo further teaches wherein the adhesive layer contains the active ingredient in an amount from 0.01 to 25 parts by weight based on 100 parts by weight of the adhesive ([0346]; Examiner notes this converts to a range of 0.01 wt% to 20 wt% (                                
                                    
                                        
                                            0.01
                                        
                                        
                                            0.01
                                            +
                                            100
                                        
                                    
                                    =
                                    0.0001
                                    =
                                    0.01
                                    %
                                     
                                    ;
                                    
                                        
                                            25
                                        
                                        
                                            25
                                            +
                                            100
                                        
                                    
                                    =
                                    0.20
                                    =
                                    20
                                    %
                                
                            ).
The Dodo/Ota combination discloses the invention substantially as claimed above except for the exact range of 0.00001 to 85 wt% of the active ingredient in the adhesive layer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Dodo in view of Ota to incorporate the range of 0.0001 to 85 wt% of the active ingredient in the adhesive layer, since it has been held 
Regarding claim 7, Dodo teaches a method for suppressing a reduction of an active ingredient in a heating tool ([0187] describes the use of carbon black and other active carbons have a high adsorption retaining ability which would necessarily suppress the reduction of an active ingredient compared to low adsorption active carbons) comprising an active ingredient-containing adhesive layer (Fig 3 and [0035] adhesive layer 9 contains a functional substance disclosed in [0344] as caffeine; [0048, 0318, and 0323] adhesive layer includes a non-hydrophilic adhesive), a container bag ([0080-0081] covering material 5 act as air permeable container) housing an exothermic composition (Fig 3A heat generating composition body 1A and [0096] composition containing water, exothermic substance, carbon components, and a reaction accelerator) containing an oxidation accelerator ([0096 and 0187] carbon component is oxidation accelerator), an oxidizable metal powder ([0096-0099] iron powder), and water ([0096]); wherein the adhesive layer contains a base, and the base is at least one member selected from a group consisting of rubber- based adhesives, acrylic-based adhesives, silicone-based adhesives, and urethane-based adhesives ([0323] “Examples of the adhesive which constitutes the non-hydrophilic adhesive layer include acrylic adhesives”); wherein the active ingredient is at least one member selected from a group consisting of fragrances and warm-sensation components ([0344] caffeine), and wherein the warm-sensation component is at least one member selected from a group consisting of capsaicin, caffeine, tocopherol nicotinate, nonylic acid vanillyl amide, nicotinic acid benzyl ester, vanillyl butyl ether, vanillyl ethyl ether, vanillyl propyl ether, vanillyl pentel ether, vanillyl hexyl ether, vanillyl butyl ether acetate and capsicum extract ([0343-0344] functional substance of adhesive layer is caffeine).
The above referenced embodiment of Dodo fails to explicitly teach disposing the vapor deposition layer between the container bag and active-ingredient containing adhesive layer.
In related heating tool prior art, Ota teaches a similar heating tool (Fig 1) wherein a vapor deposition layer (Fig 4 and [0062], polymer sheet layer 31 can be vapor deposited material) is disposed between a similar container bag (Fig 1 exothermic composition 50) and adhesive layer (Fig 4 adhesive 37 of air impermeable layer 30; vapor deposited film 31 is between 50 and 37). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heating tool of Dodo in view of Ota to incorporate the vapor deposition layer between the container bag and adhesive layer. Doing so would advantageously provide the heating tool with increased heat-sealability of the exothermic composition ([0062]).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodo in view of Ota as applied to claim 1, and in further view of Kopanic (U.S. PGPub No. 2006/0258963).
Regarding claim 21, the Dodo/Ota combination teaches the device of claim 1 as stated above.
Dodo/Ota fail to teach wherein the acrylic-based adhesives is at least one acrylic-based adhesive selected from a group consisting of methyl acrylate type, ethyl acrylate type, 2-ethylhexyl acrylate type, and butyl acrylate type acrylic-based adhesives.
In related prior art, Kopanic teaches a similar heating device (Fig 1 and [0012]) wherein a similar adhesive layer is provided (Fig 2 adhesive 24) wherein the acrylic-based adhesives is at least one acrylic-based adhesive selected from a group consisting of methyl acrylate type, ethyl acrylate type, 2-ethylhexyl acrylate type, and butyl acrylate type acrylic-based adhesives ([0032], adhesive layer can be formed with methyl acrylate or 2-ethylhexyl acrylate) and the silicone-based adhesives is at least one silicone- based adhesive selected from a group consisting of addition cure type and peroxide cure type silicone-based adhesives (Examiner notes that the adhesive layer is claimed to only contain “at least one member” selected from a group consisting of … acrylic-based adhesives and silicone-based adhesives in claim 1; as such the “addition cure type and peroxide cure type” adhesives do not need to be taught to reject claim 21). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive layer of Dodo in view of Ota, and Kopanic to incorporate the acrylic-based adhesive of Kopanic to arrive at the device of claim 1. Doing so would be a simple substitution of one well known acrylic-based adhesive ([0323] acrylic adhesive of Dodo) for another well-known acrylic-based adhesive (Kopanic [0032] methyl acrylate based adhesive) to yield the predictable result of an adhesive layer that is capable of being attached to  the skin of a patient (Dodo [0317]; Kopanic [0012]).
Response to Arguments
Applicant's arguments filed 08/19/2021 have been fully considered but they are not persuasive. The applicant has amended independent claims 1 and 7 to further define the warm-sensation component as “being selected from a group consisting of capsaicin, caffeine, …” The examiner notes the Dodo reference explicitly teaches the active ingredient of the adhesive layer . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794